Per Curiam.

Testimony of hardship that might be suffered by the tenants-respondents was clearly inadmissible and prejudicial to the landlords-appellants. The landlords comply with *863the statute’s demands if they bring the eviction proceeding with the honest intention and desire to obtain possession of the business space for their own immediate and personal use (Matter of Rosenbluth v. Finkelstein, 300 N. Y. 402; Kauffman & Sons Saddlery Co. v. Miller, 298 N. Y. 38; N. R. M. Garage Corp. v. Feig Garage Corp., 10 Misc 2d 216, affd. 279 App. Div. 126, affd. 303 N. Y. 922).
The final order should be reversed and new trial ordered, with $30 costs to appellants to abide the event.
Concur — Hofstajdter, J. P., Steuer and Tilzer, JJ.
Final order reversed, etc.